

106 HR 4192 IH: Erie Canalway National Heritage Corridor Commission Reauthorization Act
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4192IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Mr. Tonko (for himself, Mr. Sean Patrick Maloney of New York, Mr. Morelle, Mr. Higgins of New York, Mr. Katko, Mr. Delgado, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorization for the Erie Canalway National Heritage Corridor Commission, and for other purposes.1.Short titleThis Act may be cited as the Erie Canalway National Heritage Corridor Commission Reauthorization Act. 2.Erie Canalway National Heritage Corridor Commission ExtensionTitle VIII of division B of H.R. 5666 (Appendix D) as enacted into law by section 1(a)(4) of Public Law 106–554 (16 U.S.C. 461 note; 114 Stat. 2763, 2763A–295; 123 Stat. 1294) is amended—(1)in section 804(j), by striking shall terminate and all that follows through the period and inserting shall terminate on September 30, 2037.; and(2)in section 810(a)(1), by striking $14,000,000 and inserting $16,000,000.